      Case 1:13-cr-00061-JRH-BKE Document 140 Filed 07/20/20 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION




UNITED STATES OF AMERICA


       V                                         CR 113-061


FAWAD SHAH SYED




                                  ORDER




       Defendant     Fawad    Shah   Syed     has     filed      a   motion    for

"'compassionate     release" under    18    U.S.C. § 3582(c)(1)(A).            The

Government opposes the motion.           Upon due consideration, the Court

denies Syed's request for relief.

       As an initial matter, Syed also speaks in alternative terms

of releasing him to home confinement.           However, designation of an

inmate's place of confinement is within the absolute discretion of

the    Bureau of Prisons ("BOP").          E.g., Jones      v.   Woods, 2019 WL

2754731, *4 (M.D. Ala. Jun. 4, 2019) (cited sources omitted); Brown

V. Atkinson, 2010 WL 3659634, *4 (S.D. Fla. Jun. 11, 2010) ("A

federal district court does not have the authority to order an

inmate's placement in a particular facility or program." (cited

sources omitted).)          Accordingly, the Court has no authority to

direct     that    Syed's    remaining     sentence    be     served    on    home

confinement.
      Case 1:13-cr-00061-JRH-BKE Document 140 Filed 07/20/20 Page 2 of 6



       On the other hand, the compassionate release provision of §

3582(c)(1)(A) provides a narrow path for a district court to grant

release      to   a   defendant    in   "extraordinary      and    compelling

circumstances."       Prior to the passage of the First Step Act, only

the    Director of the BOP could file a          motion for compassionate

release in the district court.           The First Step Act modified 18

U.S.C. § 3582(c)(1)(A) to allow          a   defendant to   move   a   federal

district court for compassionate release, but only "after he has

fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant's behalf

or the lapse of 30 days from the receipt of such a request by the

warden of the defendant's facility, whichever is earlier."                  In

this case, Syed only shows that he requested home confinement under

the CARES Act^ on May 10, 2020.         The BOP, however, has a different

administrative process for requests to reduce sentence based upon

compassionate release.       Syed has not demonstrated that he complied

with this process (even in his reply brief); he instead argues the

requirement should be waived.           However, neither the statute nor

case law creates any special exception to the mandatory language

that the BOP essentially must be given at least thirty days to

consider any request for compassionate release.          See Ross v. Blake,




^ The CARES Act refers to the Coronavirus Aid, Relief, and Economic
Security Act, Pub. L. No. 116-136, enacted on March 27, 2020.
      Case 1:13-cr-00061-JRH-BKE Document 140 Filed 07/20/20 Page 3 of 6



       U.S.         , 136 S. Ct. 1850, 1856 (2016) (finding that courts

cannot ignore the              mandatory language           of the      Prison    Litigation

Reform       Act's       exhaustion       statute    even      to    accommodate     special

circumstances).            This waiting period is appropriate because the

BOP is better positioned to assess an individual inmate's present

circumstances.            See United States v. Raia, Case No. 20-1033 (3d

Cir. Jan. 3, 2020), Am. Opinion of Apr. 8, 2020, Doc. 25, at 8

(stating that "[gjiven BOP's shared desire for a safe and healthy

prison environment, . . . strict compliance with § 3582(c)(1)(A)'s

exhaustion requirement takes on added - and critical - importance"

in connection with the COVID-19 pandemic).                          Upon due consideration

of     the    foregoing          and     because     he     has       not   exhausted     his

administrative remedies, Syed's motion for compassionate release

is premature and must be denied.

       The Court notes that Syed has presented medical evidence in

his reply that tends to support his contentions that he has had

the     following         medical        conditions:           non-Hodgkin's       lymphoma,

hepatitis       B    &    C,     tumor    of   the   left      adrenal      gland,   stroke,

hypertension, immune-suppressed, and pre-diabetic.                               (See Syed's

Mot., Doc. 137, at 6-7; Syed's Reply Br., Doc. 139, Ex. E.)                             These

conditions do not necessarily equate to a serious medical condition

under U.S.S.G. § 1B1.13, the policy statement of the Sentencing

Commission          in     the    implementation          of    compassionate        release

provision.           To qualify, an inmate's medical condition must be
      Case 1:13-cr-00061-JRH-BKE Document 140 Filed 07/20/20 Page 4 of 6



''serious    and    advanced       . . .       with   an    end   of     life   trajectory,

U.S.S.G. § 1B1.13, app. note l(a){i), or must be serious enough

that it "substantially diminish[es] the ability of the [inmate] to

provide     self-care        within      the    environment        of     a     correctional

facility and from which he or she is not expected to recover,"

id., app. note 1(a)(ii).                Here, Syed's medical evidence does not

demonstrate     that    he    satisfies        either      of   these    criteria    in   the

absence of COVID-19.              That said, Syed may very well suffer from

conditions that the CDC considers at greater risk to render an

individual severely ill should he contract COVID-19.                             See Centers

for    Disease Control        &    Prevention,        People      with    Certain   Medical

Conditions,        available       at    https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last visited on July 17, 2020).                 If that were the case, the Court

could find his medical conditions place Syed at an increased risk

that he could not engage in self-care within the BOP facility or

from which he may not recover should he contract COVID-19.

        Regardless     of         whether      Syed's       medical       conditions       in

conjunction with COVID-19 constitute "extraordinary and compelling

circumstances," the Court concludes that a sentence modification

is not warranted in light of the sentencing factors of 18 U.S.C.

§ 3553(a).         See 18 U.S.C. § 3582(c)(1)(A) (requiring a court to

consider the § 3553(a) factors when determining whether to reduce

a sentence).        The Court must also consider whether Syed poses a
   Case 1:13-cr-00061-JRH-BKE Document 140 Filed 07/20/20 Page 5 of 6



danger to the community.              See     U.S.S.G. § 1B1.13{2).         Syed was

convicted by a jury for solicitation of someone he believed to be

a fourteen-year old girl over the internet.                  On February 11, 2013,

Syed traveled to an apartment complex to meet this young girl with

condoms and alcohol in tow.            After his arrest, Syed entangled his

wife into the situation by instructing her to delete electronic

data.      Syed   was     convicted      of   one   count    of    attempted   online

enticement of a         minor and two counts related to the destruction


and alteration of records in                a federal investigation.           He   was

sentenced to serve 294 months in prison.                     The Eleventh Circuit

Court of Appeals affirmed his conviction and sentence, and this

Court has denied the collateral attack of his conviction under 28

U.S.C. § 2255.


        Syed has yet to take actual responsibility for his conduct as

evidenced by statements in his motion for compassionate release.

(See Doc. 137, at 2 (denying that he believed the girl was fourteen

and emphasizing that he never discussed sex with the girl), 3

(attributing blame for his conduct on depression and PTSD), and 12

("Even though in [his] case there was no actual victim . . . .").)

Further, he has only served a quarter of his sentence.                      Releasing

Syed     would    not    be    justified       in   light    of    the    nature     and

circumstances      of    his   offense    and   the   need   for    a   sentence    that

reflects the seriousness of his offense, promotes respect for the

law, provides just punishment, and affords adequate deterrence.
   Case 1:13-cr-00061-JRH-BKE Document 140 Filed 07/20/20 Page 6 of 6



Also, the Court cannot conclude with any amount of certainty that

Syed does not pose a danger to the community given the nature of

his offense.


        Upon the foregoing. Defendant Fawad Shah Syed's motion for

compassionate release (doc. 137) is DENIED.

    ORDER ENTERED at Augusta, Georgia, this^^^^fi^l^day of July,
2020.




                                        J. RANDAOHALL, CHIEF JUDGE
                                        UNITro-^ATES DISTRICT COURT
                                                  DISTRICT   OF GEORGIA
